Clarke, J.:
This is an action to recover damages for personal injuries alleged to have been caused by the negligence of the defendant. The defendant obtained an order for the general examination of plaintiff before trial. That is, it was sought to obtain the plaintiff’s evidence necessary to sustain her cause of action and to cross-examine her thereon out of court and before trial. There is no suggestion that such testimony is needed by defendant to support any affirmative claim or defense. Such examinations in negligence cases have consistently been refused by this court in this department. (Wood v. Hoffman Co., 121 App. Div. 636; Smyth v. Lichtenstein, No. 1, 137 id. 310.) Except in extraordinary cases, we have limited the right to examine to eliciting testimony in support of the examining party’s case. (Caldwell v. Glazier, 128 App. Div. 315; Reusens v. Arkenburgh, 136 id. 653; McClarty v. Giroux, 142 id. 750.) The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.